                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19-cv-00020-FDW

TERRANCE L. JAMES-BEY,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on its own motion on Plaintiff’s

failure to respond to the Court’s Order for Plaintiff to notify the Court if he

intends to prosecute this action [Doc. 63].

      Pro se Plaintiff Terrance L. James-Bey, a North Carolina inmate

currently incarcerated at Marion Correctional Institution, filed this action on

January 22, 2019, pursuant to 42 U.S.C. § 1983, naming thirteen

Defendants. [Doc. 1]. In the original Complaint, Plaintiff, who identifies

himself as a “free born Moor,” alleged that he was assigned to Marion’s

Rehabilitative Diversion Unit (RDU) and that Marion officials confiscated both

his personal property (including religious property) and legal papers in

retaliation for Plaintiff’s complaints against Defendants related to their

alleged mistreatment of him based on his religion. On initial review of



        Case 1:19-cv-00020-MR Document 66 Filed 05/26/20 Page 1 of 3
Plaintiff’s Complaint, the Court ordered Plaintiff to amend his Complaint to

save it from dismissal. [Doc. 18]. Plaintiff’s Amended Complaint survived

initial review as to the claim Plaintiff brought against Defendants Lassiter,

Corpening, Hamilton, Barker, and Bond regarding the conduct of disciplinary

hearings. The remaining Defendants and claims were dismissed. [Id.].

Plaintiff has brought several motions for emergency injunctive relief, all of

which have been denied. [Docs. 6, 7, 9, 23, 24, 26, 27].

      As of March 2, 2020, Plaintiff had refused four different pieces of mail

sent by the Court to Plaintiff. [See Docs. 55, 56, 58, 61]. Recently, Plaintiff

moved the Court for an order prohibiting “Defendant -- Jeffrey Nichols and

Sgt. Gregory” from further interfering with Plaintiff’s outgoing legal mail.

[Doc. 59]. That motion was denied for the reasons stated in the Court’s

Order. [Doc. 60]. In its Order, the Court cautioned Plaintiff that refusing mail

from this Court may constitute a failure to prosecute his case. [Id. at 3]. The

Clerk mailed Plaintiff a copy of this Order, together with a copy of the docket

in this matter, to Plaintiff. Plaintiff again refused to receive these documents

by mail, and they were returned as undeliverable. [See Doc. 61].

      Then, on Defendants’ motion, the Court ordered that Plaintiff had

fourteen (14) days from April 29, 2020, to advise the Court whether he




                                       2

        Case 1:19-cv-00020-MR Document 66 Filed 05/26/20 Page 2 of 3
intends to prosecute this action.1 [Doc. 63]. The Court also ordered that,

“should Plaintiff fail to timely so advise the Court, this action will be dismissed

without prejudice and without further notice to Plaintiff.” [Id.]. Plaintiff has

again refused to receive the mail enclosing this Order and has not responded

to the Court’s Order. [See Doc. 64].

       The Court will, therefore, dismiss this action without prejudice for

Plaintiff’s failure to prosecute.

                                         ORDER

       IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE for Plaintiff’s failure to prosecute.

       The Clerk is respectfully instructed to terminate this action.

       IT IS SO ORDERED.
                                         Signed: May 22, 2020




1The Court also cautioned Plaintiff that any future refusal of mail by Plaintiff may result in
dismissal of this action without prejudice and without notice to Plaintiff. [Doc. 63 at 3].
                                              3

         Case 1:19-cv-00020-MR Document 66 Filed 05/26/20 Page 3 of 3
